Citation Nr: 1103681	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO ) in Denver, Colorado.

In October 2010, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held at 
the Denver RO.  The hearing transcript is associated with the 
claims folder.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that the scope of a service connection for PTSD 
claim could potentially encompass claims of service connection 
for other diagnosed psychiatric disabilities shown of record.

In this case, an RO rating decision dated May 2006 denied claims 
of service connection for PTSD and a depressive disorder (claimed 
as PTSD).  The RO accepted an April 2007 written statement as a 
notice of disagreement to both issues, and furnished a statement 
of the case to the Veteran in November 2007.  The Veteran's VA 
Form 9 filing specifically limited his appeal to the PTSD claim 
listed on the title page.  The Board, therefore, has no 
jurisdiction over a claim of service connection for an acquired 
psychiatric disorder other than PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD as a result of 
exposure to enemy fire during the Vietnam War.  These stressors 
have been verified by the RO.  As such, the issue on appeal is 
limited to the issues of whether the Veteran manifests PTSD and, 
if so, whether his PTSD is attributable to the confirmed in 
service stressors.  38 C.F.R. § 3.304(f).

VA regulations require that a diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which simply 
mandates that, for VA purposes, all mental disorder diagnoses 
must conform to the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  VA Rating agencies 
must be thoroughly familiar with this manual to properly 
implement the directives of 38 C.F.R. § 4.125.  38 C.F.R. 
§ 4.130.
Under DSM-IV, a diagnosis of PTSD must be supported by exposure 
to an extreme traumatic stressor involving direct personal 
experience of an event that involves actual or threatened death 
or serious injury, or other threat to one's physical integrity; 
or witnessing an event that involves death, injury, or a threat 
to another person; or learning about unexpected or violent death, 
serious harm, or threat of death or injury experienced by a 
family member or other close associate (Criterion A1).  
Additionally, the person's response to the event must involve 
intense fear, helplessness, or horror (or in children, the 
response must involve disorganized or agitated behavior) 
(Criterion A2).   
Once the stressor has been established, a PTSD diagnosis requires 
that the traumatic event be persistently reexperienced (Criterion 
B), that the patient manifest persistent avoidance of stimuli 
associated with the trauma and numbing of general responsiveness 
(Criterion C), and persistent symptoms of increased arousal 
(Criterion D).  The full symptom picture must be present for more 
than 1 month (Criterion E), and the disturbance must cause 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning. (Criterion 
F).

The evidence before the Board involves competing opinions as to 
whether the Veteran manifests PTSD as a result of the confirmed 
in service stressors.  Evaluations conducted at the Denver Vet 
Center have diagnosed the Veteran with PTSD.  On the other hand, 
formal VA Compensation and Pension (C&P) examinations in January 
2006 and April 2010 found that the Veteran did not manifest PTSD.

Unfortunately, none of the examination reports in this case 
provide any explained rationale as to why the Veteran does, or 
does not, meet a PTSD diagnosis under DSM-IV standards.  As such, 
the Board has no basis to evaluate the relative probative weight 
to assign to any of these opinions.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  For this reason, remand 
is required so that an additional VA opinion may be obtained.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of 
treatment for PTSD at the Denver, Colorado VA 
Medical Center since November 2009.

2.  Obtain the Veteran's clinical records of 
treatment for PTSD at the Denver, Colorado Vet 
Center since September 2009.

3.  Once all of the above development has been 
completed, schedule the Veteran for VA psychiatric 
examination for the purpose of determining whether 
the Veteran manifests PTSD as a result of his 
confirmed in service stressor of being exposed to 
enemy fire.

In rendering an opinion, the examiner's attention 
is directed to the competing opinions provided by 
the Denver Vet Center and the formal VA C&P 
examinations in January 2006 and April 2010.

In rendering an opinion, the examiner is 
requested to explain why, or why not, the 
Veteran meets the criteria for a PTSD 
diagnosis under DSM-IV criteria.  If PTSD is 
diagnosed, the examiner should also provide 
opinion as to whether it is at least as likely as 
not that PTSD is related to the Veteran's exposure 
to enemy fire during service.  The examiner should 
explain the rationale for all opinions expressed 
and conclusions reached.

4.  Thereafter, readjudicate the claim.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be furnished 
a supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

